J-S83014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                           :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                              :        PENNSYLVANIA
                                           :
                                           :
              v.                           :
                                           :
                                           :
 CHRISTOPHER BOCELLI,                      :
                                           :   No. 2476 EDA 2017
                     Appellant

                 Appeal from the Order December 15, 2016
    In the Court of Common Pleas of Chester County Criminal Division at
                      No(s): CP-15-CR-0004064-1990


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                           FILED FEBRUARY 21, 2018

      Appellant, Christopher Bocelli, appeals from the Order entered in the

Chester County Court of Common Pleas dismissing his pro se Petition for Writ

of Habeas Corpus and his pro se Amended Petition for Writ of Habeas Corpus.

Appellant challenges the legality of his 1995 sentence by contending that the

statute under which the jury found him guilty of First-Degree Murder, 18

Pa.C.S. § 2502(a), is “void ab initio” and “vague.”          Because Appellant’s

challenge to the legality of his sentence is properly reviewed under the Post

Conviction Relief Act (“PCRA”), 42 Pa. C.S. §§ 9541-9546, we affirm the trial

court’s denial of relief. Appellant’s Petition is untimely and this Court is, thus,

without jurisdiction to review the merits of the issues raised. In addition, in
J-S83014-17



light of our disposition, Appellant’s pro se Application for Relief, filed December

22, 2017, is denied.1

       This Court previously summarized the facts and tortured procedural

posture of this case, and we need not repeat it in detail here.        See, e.g.,

Commonwealth v. Bocelli, 1386 EDA 2015 at 1-3 (Pa. Super. 2016)

(unpublished memorandum), appeal denied, 145 A.3d 722 (Pa. 2016).               In

sum, on July 19, 1991, a jury convicted Appellant of Murder in the First

Degree, Robbery, Aggravated Assault, and Criminal Conspiracy. On February

8, 1995, the trial court sentenced Appellant to life imprisonment without

parole on the First-Degree Murder conviction and concurrent sentences on the

remaining convictions that did not merge for purposes of sentencing. This

Court affirmed the Judgment of Sentence on October 19, 1995, and the

Supreme Court of Pennsylvania denied Appellant’s petition for allowance of

appeal on June 17, 1996. See Commonwealth v. Bocelli, 671 A.2d 766

(Pa. Super. 1995) (unpublished memorandum), appeal denied, 677 A.2d 838

(Pa. 1996). Appellant did not appeal to the United States Supreme Court.

Thus, Appellant’s Judgment of Sentence became final on September 16, 1996,

when the ninety-day period for filing a petition for writ of certiorari with the

United States Supreme Court expired. See 42 Pa.C.S. § 9545(b)(3).



____________________________________________


1
  On January 31, 2018, Appellant filed a Motion for Certification of Class Action
in this Court. We deny the Motion.



                                           -2-
J-S83014-17



        Appellant filed his first PCRA Petition pro se on March 26, 2001. The

court    appointed    counsel,    and    ultimately   Appellant’s counsel2   filed   a

Turner/Finley3 Letter. The court dismissed the Petition after a hearing on

December 28, 2005, and granted counsel’s request to withdraw. Appellant

appealed and on March 26, 2007, this Court found that the trial court failed to

follow the dictates of Turner/Finley and remanded the case for further

proceedings.      On remand, counsel filed a no-merit letter pursuant to

Turner/Finley and a petition to withdraw.

        Following a hearing, on January 18, 2011, the trial court issued a notice

of intent to dismiss the PCRA petition and, on March 25, 2011, the trial court

dismissed the petition and granted counsel’s petition to withdraw.

        During the pendency of the PCRA proceedings, and following the

conclusion of the proceedings, Appellant filed a multitude of petitions,

applications, and appeals, in the trial court, this Court, the Supreme Court of




____________________________________________


2
  During the PCRA proceedings, the trial court issued numerous orders
appointing new counsel.

3
 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -3-
J-S83014-17



Pennsylvania, and the Commonwealth Court of Pennsylvania,4 all of which the

courts denied.5

       On November 6, 2014, Appellant filed a Petition for Writ of Habeas

Corpus, followed again by a multitude of filings.6 On April 15, 2015, the trial

court denied and dismissed Appellant’s pending petitions, motions, and

applications. Following the denial of his Motion for Reconsideration, Appellant

appealed to this Court on May 8, 2015. We affirmed, and the Pennsylvania

Supreme Court denied allowance of appeal. See Commonwealth v. Bocelli,

1386 EDA 2015 (Pa. Super. 2015) (unpublished memorandum), appeal

denied, 145 A.3d 722 (Pa. 2016).

       Following the filing of the Notice of Appeal, Appellant again filed

additional applications and petitions, including a July 8, 2015 Petition for Writ

of Habeas Corpus. The trial court denied this Petition. Appellant appealed,




____________________________________________


4
 Appellant also filed a Petition for Habeas Corpus in the United States District
Court for the Eastern District of Pennsylvania.

5
  Except where noted infra, the details of Appellant’s numerous filings are not
relevant to the instant appeal.

6
  On November 14, 2014, he filed a Motion for Order to Show Cause. On
January 29, 2015, the Commonwealth filed an Answer.                    Appellant
subsequently filed numerous other documents, including documents entitled:
“Defendant’s Statement of Objections and Notice of False Representation,”
“Motion to Cease and Desist all Contact,” “Application for Relief,” and “Affiant’s
Acceptance and Affidavit in Support of Administrative Record.”




                                           -4-
J-S83014-17



and this Court dismissed the appeal on November 24, 2015, for failure to file

a brief.

       On June 16, 2016, Appellant filed the instant pro se Petition for Writ of

Habeas Corpus, and an Amended pro se Petition for Writ of Habeas Corpus on

August 22, 2016. On December 15, 2016, the trial court denied the Petitions

for lack of jurisdiction.7 This timely appeal followed.8

       Appellant provided the following Statement of the Questions Presented:

           I. Does the residual clause of 18 Pa.C.S. § 2502(a) violate
           constitutional protections for doctrine of vagueness by
           failing to provide appropriate notice requirements and
           arbitrarily creating a class of people who have been subject
           to conduct violations which the law does not make criminal
           within its scheme?


____________________________________________


7
   The court dismissed Appellant’s Petitions because, even though they were
filed under his criminal docket number, Appellant had captioned the filings
incorrectly. See Order, dated 12/15/16, at n.1. As set forth infra, we affirm
the trial court’s dismissal but on different grounds. See Commonwealth v.
Lynch, 820 A.2d 728, 730 n.3 (Pa. Super. 2003) (noting that “[w]e may
affirm the trial court on any ground.”).

8
  We note Appellant’s Notice of Appeal reflected the correct docket number
but an incorrect caption. “A timely notice of appeal triggers the jurisdiction of
the appellate court, notwithstanding whether the notice of appeal is otherwise
defective.” Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014);
see also Pa.R.A.P. 902 (holding “[f]ailure of an appellant to take any step
other than the timely filing of a notice of an appeal does not affect the validity
of the appeal[.]”). This Court docketed Appellant’s appeal using the caption
associated with the docket number under which the appeal was filed, i.e.,
Commonwealth v. Bocelli. We could remand for correction of the caption
on the Notice of Appeal; however, given our disposition, we decline to do so.
See Williams, 106 A.3d at 587-88.



                                           -5-
J-S83014-17


         II. Does the failure to possess a final enactment date in
         Legislative Act 1974, March 26, No. 46 constitute a
         procedural defect, which renders such act void for never
         having been properly passed under the void ab initio
         doctrine?

         III. Does Amendment at 42 Pa.C.S. § 9764(c.1)(3), and
         judicial enlargement of same, confer a substantive right on
         the DOC to retroactively enforce detention through use of
         court commitment forms (DC-300B) received prior to
         statute’s final enactment date violating, laws of
         retroactivity; Pa. Constitution; and subsumes improper
         procedures claim of judicially created life imprisonment,
         absent court order, constitutes illegal detention that
         exceeds any legislatively imposed maximum limit
         authorized by statute?

         IV. Does Appellant’s indefinite detention in the DOC based
         upon usage of department forms, DC-300B, court
         commitment forms dated June 23, 1989 and April 30, 1990,
         constitute the law of the case?

Appellant’s Brief at 8.

   Although Appellant titled his Petition and Amended Petition as a Writ of

Habeas Corpus, Appellant’s first two issues fundamentally challenge the

legality of his sentence. These challenges are cognizable under the PCRA.

See 42 Pa.C.S. § 9543(a)(2); Commonwealth v. Turner, 80 A.3d 754, 770

(Pa. 2013) (deeming a petition for habeas corpus relief from a purportedly

illegal sentence to be a PCRA petition because a claim challenging legality of

sentence is cognizable under PCRA). See also Commonwealth v. Beck,

848 A.2d 987, 989 (Pa. Super. 2004) (recognizing issues concerning legality

of sentence are cognizable under PCRA). We, therefore, consider Appellant's

Petition and Amended Petition for Writ of Habeas Corpus under the rubric of


                                    -6-
J-S83014-17


the PCRA. See Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super.

2013) (holding that “a defendant cannot escape the PCRA time-bar by titling

his petition or motion as a writ of habeas corpus.”). We refer to Appellant’s

Petition and Amended Petition hereafter as a PCRA Petition.9

       We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court's findings and its Order is otherwise free of legal

error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014).

       Before addressing the merits of Appellant’s issues, however, we must

determine whether we have jurisdiction to entertain the underlying PCRA

petition. See Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)

(explaining that the timeliness of a PCRA petition is a jurisdictional requisite).

Under the PCRA, any PCRA petition “including a second or subsequent petition,


____________________________________________


9
  Appellant previously raised his third and fourth issues before this Court in a
slightly different form. See Bocelli, 1386 EDA 2015. There, Appellant
challenged the failure of the Court to provide a written sentencing order, and
this Court recognized that such a claim is “addressed as a writ of habeas
corpus.” Id. at 5 (citing Joseph v. Glunt, 96 A.3d 365, 368-69 (Pa. Super.
2014)). We concluded that the issue had no merit. See Bocelli, supra at 5-
6. Here, Appellant essentially provides the same argument slightly reframed
when he states that the Glunt Court “arbitrarily read terms of retroactivity
into Section 9764(c.1)(3), to broaden its scope, and confer a substantive right
on the DOC to retroactively rely on court commitments forms … to continue
to detain inmates without a sentencing order.” Appellant’s Brief at 55. Since
we have already addressed this issue, we decline to do so again here. See
Commonwealth v. McCandless, 880 A.2d 1262, 1267 (Pa. Super. 2005),
(holding that based upon the law of the case doctrine “a court involved in the
later phases of a litigated matter should not reopen questions decided by
another judge of that same court or by a higher court in the earlier phases of
the matter[.]”).


                                           -7-
J-S83014-17


shall be filed within one year of the date the judgment becomes final[.]” 42

Pa.C.S. § 9545(b)(1). The PCRA’s timeliness requirements are jurisdictional

in nature, and a court may not address the merits of the issues raised if the

PCRA petition was not timely filed. Commonwealth v. Albrecht, 994 A.2d
1091, 1093 (Pa. 2010); Commonwealth v. Gamboa-Taylor, 753 A.2d 780,

783 (Pa. 2000). “The substantive merits of a PCRA petition are irrelevant to

the timeliness of the PCRA petition.” Commonwealth v. Wilson, 824 A.2d
331, 334 (Pa. Super. 2003).

      As noted above, Appellant’s Judgment of Sentence became final on

September 16, 1996. Accordingly, Appellant’s Petition, filed on June 16, 2016

and amended on August 22, 2016, is facially untimely. We may consider an

untimely PCRA Petition, however, if the appellant pleads and proves one of

the three timeliness exceptions set forth in 42 Pa.C.S. § 9545(b)(1).        A

petition invoking one of the timeliness exceptions must be filed within 60 days

of the date the claim could have been presented. 42 Pa.C.S. § 9545(b)(2).

See Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008) (“the 60–day

rule requires a petitioner to plead and prove that the information on which he

relies could not have been obtained earlier, despite the exercise of due

diligence.”).

      Appellant attempts to invoke our jurisdiction through the timeliness

exception found in Section 9545(b)(1)(iii), pertaining to a newly-recognized

constitutional right that applies retroactively.   In support, Appellant cites


                                     -8-
J-S83014-17


Welch v. United States, 136 S. Ct. 1257 (2016), wherein the United States

Supreme Court announced that its holding in Johnson v. United States, 135
S. Ct. 2551 (2015), is retroactive on collateral review. Welch, 136 S. Ct. at

1268. In Johnson, the Court held that imposing an increased sentence under

the Armed Career Criminal Act violated due process principles because the

definition of prior “violent felony” in the residual clause of the Act, 18 U.S.C.

§ 924(e)(2)(B)(ii), was unconstitutionally vague.        Johnson, 135 S. Ct. at

2557, 2563. This case is inapplicable here.

       As Appellant concedes, he “is not subject to the Armed Career Criminal

Act statute[.]” Appellant’s Brief at 1; Appellant’s Response to Appellee’s Brief

at 4. Rather, the statute he is challenging is 18 Pa.C.S. § 2502(a) of the

Pennsylvania Crime Code.10         Thus, the Welch holding mandating retroactive

invalidation of sentences imposed pursuant to 18 U.S.C. § 924(e)(2)(B)(ii)

has no bearing on Appellant’s case or his sentence.          Because Welch is



____________________________________________


10
   Appellant’s arguments, presented in a 70-page prolix Brief, are that “there
is no statutory crime of murder in Pennsylvania;” pursuant to
Commonwealth v. McKenna, 383 A.2d 174, 178 (Pa. 1978), his sentence
of life imprisonment is unconstitutional; and in passing 18 Pa.C.S. § 2502, the
legislature did not provide an effective date and the statute is, therefore, void
ab initio. Appellant’s Brief at 10, 19, 23. Appellant also argues that Section
2502 is vague because it does not provide “appropriate notice of a specific
type of ‘victim’ … [and] is so standardless that it invites arbitrary enforcement
in the absence of actual notice which narrows and limits the offense as it
applies to the victim, while ignoring the actual facts of the case … so that
Appellant is denied the protection of statutory safeguards at 18 Pa.C.S. §
104(3).” Appellant’s Brief at 26-27.


                                           -9-
J-S83014-17


inapplicable here, Appellant cannot rely on it to trigger the PCRA’s third

timeliness exception provided in 42 Pa.C.S. § 9545(b)(1)(iii).

     Appellant failed to prove that one of the enumerated exceptions to the

time-bar applied to his case. Accordingly, the instant PCRA Petition is untimely

and we, therefore, lack jurisdiction to consider the merits of his Petition. See

Hackett, 956 A.2d at 983.      We, thus, affirm the Order of the PCRA court

dismissing his Petition.

     Order affirmed. Application for Relief denied. Motion for Certification of

Class Action denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2018




                                     - 10 -